Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s 312 Amendment filed on 06/21/2022 has been reviewed and it has been entered. However, as it was explained in the Interview Summary (see attachment) and the PTOL-90A communication filed on 07/15/2022, the Notice of Allowability is being withdrawn and prosecution is being reopened. The claims are now being rejected as it will be explained in detail in the present Office Action. The Office notes that the Terminal Disclaimer filed on 01/14/2022 is proper and overcomes the previously raised Double Patenting rejection.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 

---In Fig. 3C reference number “1760” is not shown in the specification. It is noted that this is highly likely due to the reference number “1760” being a typo when it should be –1260--. See the drawing objection below for more details. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because:

---In Fig. 3C reference number “1760” should be --1260—to be consistent with at least Fig. 2 and the specification.    

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 L11-12 recites the limitation of “a lower end of the lower barrel”, however, the same limitation is already recited in L9-10 of claim 1. It is unclear and indefinite if the latter recitation is the same as the previous recitation or if they are distinct. Based on the disclosure, the Office will assume that they are the same limitation. If so, the Office suggests that claim 1 L11-12 is amended to --the lower end of the lower barrel-- in order to overcome the rejection.
Claim(s) 2-9, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-11 and 16-19 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Pinney (US 9,670,650).
Regarding claim 10, Pinney (US 9,670,650) shows in Figs. 1-6 (see at least Figs. 1-2 and 4-5) a sensing assembly (detector assembly 50) comprising: an electronics assembly comprising: a sensor (electrodes 59, 62 for measuring the presence of water; additionally see at least C6 L36-41 teaching of other sensors such as a pressure sensor); at least one battery (see power supply 73 which includes at least a battery, see at least C5 L51-64) in electrical communication with the sensor; and an antenna (antenna 76) in electrical communication with the sensor; and a cover (housing 52) surrounding the electronics assembly, the cover defining a void (the space through which antenna 76 extends out of the housing 52 shown schematically in Fig. 5), wherein at least a portion of the antenna protrudes through the void (see Fig. 5). Thus, the device of Pinney meets all the limitations of claim 10. 
Regarding claim 11 and the limitation of the sensing assembly of claim 10, wherein the sensor is a pressure sensor; the device of Pinney meets this limitation as shown in at least C6 L36-41 teaching of the sensor assembly comprising other sensors such as a pressure sensor.
Regarding claim 16 and the limitation of the sensing assembly of claim 10, further comprising a fluid pathway (see the fluid pathway defined by the inlet fitting 53) connected to the cover; the device of Pinney meets this limitation as shown in at least Fig. 4. 
Regarding claim 17 and the limitation of the sensing assembly of claim 16, wherein the fluid pathway is a vein; the device of Pinney meets this limitation as shown in at least Fig. 4 with the inlet fitting 53 defining a vein (tubular fluid pathway) in a similar manner as applicant’s invention. 

Regarding claim 18, in making and/or using the device of Pinney (US 9,670,650), the device of Pinney teaches in Figs. 1-6 (see at least Figs. 1-2 and 4-5) a method of forming a sensing assembly (detector assembly 50), the method comprising: connecting an electronics assembly to a fluid channel (notice that at least Fig. 4 teaches that the detector assembly is fluidly coupled to a fire hydrant 4 with  electrodes 59, 62 of the electronics assembly being placed within the fluid pathway defined by the inlet fitting 53 for detecting the presence of water in the vicinity; additionally see at least C6 L36-41 teaching of other sensors being used such as a pressure sensor which requires at least a portion of the sensor being placed in fluid communication to detect the pressure of the fluid in the fluid channel), wherein the step of connecting the electronics assembly to the fluid channel comprises: placing a sensor (electrodes 59, 62 for measuring the presence of water; additionally see at least C6 L36-41 teaching of other sensors such as a pressure sensor) in fluid communication with the fluid channel; connecting at least one battery (see power supply 73 which includes at least a battery for powering the electronics, see at least C5 L51-64) in electrical communication with the sensor; and connecting an antenna (antenna 76) in electrical communication with the sensor; placing a cover (housing 52) surrounding the electronics assembly, the cover defining a void (the space through which antenna 76 extends out of the housing 52 shown schematically in Fig. 5); and arranging the antenna wherein at least a portion of the antenna protrudes through the void (see Fig. 5). Thus, the device of Pinney meets all the limitations of claim 18. 
Regarding claim 19 and the limitation of the method of claim 18, wherein the sensor is a pressure sensor; the device of Pinney meets this limitation as shown in at least C6 L36-41 teaching of the sensor assembly comprising other sensors such as a pressure sensor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinney (US 9,670,650) in view of Silvers (US 9,901,765).
Regarding claim 12, the device of Pinney fails to explicitly disclose the limitation of a battery pack and a battery container having the limitations “The sensing assembly of claim 10, further comprising a battery pack assembly, the battery pack assembly comprising the at least one battery and a battery container”. However, battery packs are well known in the art.
Silvers (US 9,901,765) teaches in Figs. 1-16 (see at least Figs. 13 and 15B) of a hydrant monitoring system comprising control box 232/232’/532 comprising electronics and sensors for monitoring the conditions of a fire hydrant similar to applicant’s invention, wherein the electronics are powered via a battery pack 522. As it is known in the art, a battery pack is an electrical assembly comprising a set of any number of (preferably) identical batteries or individual battery cells that are at least partially held in an interconnect container which may be configured in a series, parallel or a mixture of both to deliver a desired voltage, capacity or power density to the interconnected electronic device. Battery packs allows for ease in swapping out the batteries and allowing the use of cheaper standardized batteries (such as AA, AAA, C, Etc.) to be used instead of using a custom-made type of portable battery which can increase manufacturing cost.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the battery powered power source of the device of Pinney to be composed of a battery pack assembly 522 comprising at least a battery and an interconnect container, in a similar manner as taught by Silvers, since such a modification is not only a known method of powering electronics but it allows the assembly to be powered using known suitable batteries which can be easily replaced. Thus, the device of the combination of Pinney in view of Silvers meets all the limitations of claim 12.   

Regarding claims 14 and 20, the device of Pinney fails to explicitly disclose the use of a PCB (Printed Circuit Board) having the limitations: “the sensing assembly of claim 10, further comprising a PCB in electrical communication with the sensor” (claim 14) and “the method of claim 18, further comprising the step of connecting a PCB in electrical communication with the sensor” (claim 20). However, notice that at least a controller 70 is in electrical communication with the sensors. Additionally, Printed Circuit Boards (PCB) are well known in the art. 
Silvers (US 9,901,765) teaches in Figs. 1-16 (see at least Figs. 4 and 9) of a hydrant monitoring system comprising control box 232/232’/532 comprising electronics and sensors for monitoring the conditions of a fire hydrant similar to applicant’s invention, wherein the control box comprises a printed circuit board 320/320’ comprising the electronic components including a processor and the battery allowing the control box to collect, process and transmit the sensed data. As it is known in the art PCB are widely used in electronics since they offer a reliable and compact solution to circuitry due to the wiring being composed of copper-tracks tightly and efficient packed in a printed in a single sheet/board, they are cheap to produce and easy to implement in a wide variety of industries. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the electronics (see at least controller 70) of Pinney to comprise a Printed Circuit Board (PCB), in a similar manner as taught by Silvers, since PCB are a well-known and reliable method of producing/arranging circuitry such as those used for the monitoring of a fire hydrant that allows the circuit to be made compact and easy to implement as compared to having individual electronic components being wired independently. Thus, the device of the combination of Pinney in view of Silvers meets all the limitations of claims 14 and 20.       

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinney (US 9,670,650) in view of Michalscheck (US 10,394,227).
Regarding claim 13, the device of Pinney fails to disclose the use of a near field antenna having the limitations of “the sensing assembly of claim 10, wherein the antenna is a near field communication antenna”. However, near field communications are well-known in the art.
Michalscheck (US 10,394,227) teaches in Figs. 1-11 (see at least Fig. 6) of a multi-purpose sensing device 52 comprising at least a plurality of sensors 58, 60, 62, 64, 66, electrical components (68, 70, 74) and a communication component 72 comprising an antenna. C12 L49- C13 L10 teaches that “In embodiments that use wireless communication, the communication component 72 may include an antenna and enable the processor 68 to send and receive data using any suitable wireless protocol, such as Wi-Fi, Bluetooth®, near field communications, or the like”. The use of an antenna capable of wireless protocol, such as Wi-Fi, Bluetooth®, near field communications allows for the sensing device to broadcast sensor information wirelessly to a suitable end-user.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the antenna of the device of Pinney to use any suitable antenna such as antenna capable of near field communications (NFC), in a similar manner as taught by Michalscheck, since NFC is a well-known suitable method of wireless communication allowing the wireless broadcasting of sensor data to a suitable end-user. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinney (US 9,670,650) in view of Fleury (US 9,291,520).
Regarding claim 15, the device of Pinney fails to disclose the use of a cap for the antenna having the limitations of “the sensing assembly of claim 10, further comprising a cap sealing at least one end of the cover, the cap defining a void, the antenna arranged within the void”. However, caps for antennas are known in the art.
Fleury (US 9,291,520) teaches in Figs. 1-38 (see at least Figs. 5 and 9-10) of another example of a fire hydrant monitoring system 100 comprising at least a sensor, electronics for powering, collecting and analyzing sensor data, an antenna 120, a cover assembly housing the internal components of the system (15, 305, 110) and an antenna enclosure/cap 320 sealing at least one end of the cover, the enclosure/cap defining a void, wherein the antenna 120 is arranged within the void. C9 L41 – C10 L9 teaches that the antenna enclosure 320 is made of materials that does not interfere with wireless signals while also aiding in protecting the antenna from being tampered or being damaged by environmental conditions.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the device of Pinney to include an antenna enclosure 320, similar to the one as taught by Fleury, since such a modification aids in allowing the antenna to broadcast with minimal interference while allowing the antenna to be protected from the environment and from being tampered with. Thus, the device of the combination of Pinney in view of Fleury meets all the limitations of claim 15. 

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 

The closest prior art are Fleury (US 9,291,520), Plouffe (US 8,589,092), Morrow (US 10,921,304), Silvers (US 9,901,765) and Pinney (US 9,670,650). Notice that Fleury, Plouffe, Morrow, Silvers and Pinney teaches of various embodiments of fire hydrants comprising some sort sensing assembly for monitoring the conditions of the fire hydrant in a similar manner as applicant’s invention. Notice that while the prior art does have similar functions, the structure of the fire hydrant is different to the claimed invention, in particular how the sensor assembly (1300) is attached and how the valve plate (1250), the valve retainer (1260) and the valve reinforcement (1280) defines a fluid pathway via fluid channel bores (1262, 1252, 1282) which is fluidly connected to the sensor (1420) as claimed. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of “the fire hydrant (1000) comprising the upper barrel (1110), the bonnet (1130), the lower barrel (1230), the sensing assembly (1300), the shoe (1240), the valve plate (1250) with the fluid channel bore (1252), the valve retainer (1260) with the fluid channel bore (1262), the valve reinforcement (1280) with the fluid channel (1282), the three fluid channel bores defining the fluid pathway, the sensing assembly comprising the sensor (1420) in fluid communication with the fluid pathway, the at least one battery (1350), the antenna (1370), the cover (1330), the stem (1210) and the fluid pathway is in fluid communication with the cavity of the shoe” in combination with all the limitations as claimed in claims 1-9 and as shown in at least Figs. 2 and 4 of the application.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753